Citation Nr: 0943372	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-30 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected post-operative residuals of a right 
navicular fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to February 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In October 2007, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).

The October 2007 Board remand included the claim for service 
connection for major depressive disorder.  In September 2008, 
the RO granted service connection for that claim.  Therefore, 
service connection for major depressive disorder is no longer 
on appeal as the claim was granted in full.


FINDING OF FACT

The Veteran's right wrist disability with degenerative 
arthritis is manifested by symptoms of pain and some 
limitation of motion and x-ray findings of an old right 
scaphoid non-union with radioscaphoid collapse.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for post-operative residuals of a right navicular fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5212 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board previously remanded the matter in order to afford 
the Veteran a VA examination and notified him of the 
importance and necessity of this examination; however, the 
Veteran failed to report for the scheduled examination.  The 
claims folder includes a January 2009 letter from VA to the 
Veteran regarding the importance of the examination.  


Individuals for whom VA examinations have been authorized and 
scheduled are required to report for such examinations.  38 
C.F.R. §§ 3.326, 3.327(a).  When a veteran fails without good 
cause to report for a VA examination requested by VA in 
conjunction with a claim, VA is not obliged to attempt to 
provide another.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 
3.655(a).  When a claimant fails to report for an examination 
scheduled in conjunction with an original claim, the claim 
shall be decided based on the evidence of record; when a 
claimant fails to report for an examination scheduled in 
conjunction with a reopened claim for a benefit that was 
previously disallowed, the claim shall be denied.  See 38 
C.F.R. § 3.655(b).  

The Veteran was notified by a January 2009 letter that he 
would be scheduled for a VA examination at the nearest VA 
medical facility.  He was advised that if he could not report 
for the examination as scheduled, he should contact the 
medical facility and arrange a more convenient place or time.  
Nevertheless, he did not report for scheduled examination, 
nor did he notify the medical facility about rescheduling it.  
Therefore, this claim should be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board notes, however, that the January 2009 letter from 
VA to the Veteran incorrectly noted that the consequence of 
his failure to report to the examination was that his claim 
would be decided on the evidence of record.  While the claim 
for an increased rating should be denied because of the 
failure to report to the examination, the Veteran was not 
informed of that fact.  The Veteran's representative also 
considered the incorrect standard.  In a July 2009 Informal 
Hearing Presentation, the representative noted the Veteran's 
failure to report to the VA examination, but stated that the 
failure was "not determinative."  To avoid any prejudice to 
the Veteran, the Board will decide the claim based on the 
evidence of record.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Joints that are actually painful, unstable, or 
malaligned, due to healed injury, should be entitled to at 
least the minimum compensable rating for the joint.  Special 
note should be taken of objective indications of pain on 
pressure or manipulation, muscle spasm, crepitation, and 
active and passive range of motion of both the damaged joint 
and the opposite undamaged joint.  38 C.F.R. § 4.59.

In February 1986, the Veteran was granted service connection 
for residuals of a right wrist fracture and was assigned a 10 
percent disability rating under Diagnostic Code 5212.  In 
November 1995, the disability rating for the right wrist 
disability was increased to 20 percent under Diagnostic Codes 
5010-5212 for post-operative right navicular fracture with 
degenerative changes.  The March 2005 rating decision 
continued the 20 percent disability rating.  

The Veteran's right wrist disability is currently assigned a 
20 percent disability rating under Diagnostic Code 5010-5212 
(impairment of radius).  38 C.F.R. § 4.71a.  In the selection 
of code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The 
hyphenated diagnostic code in this case indicates that 
traumatic arthritis, under Diagnostic Code 5010, was the 
service-connected disorder, and impairment of the radius, 
under Diagnostic Code 5212, was a residual condition.

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius.  Nonunion of the radius in the upper half is 
rated 20 percent disabling for the major side and 20 percent 
for the minor side; nonunion of the radius in the lower half, 
with false movement, without loss of bone substance or 
deformity is rated 30 percent disabling for the major side 
and 20 percent for the minor side; nonunion of the radius in 
the lower half, with false movement, with loss of bone 
substance (1 inch (2.5centimeters) or more) and marked 
deformity is rated 40 percent disabling for the major side 
and 30 percent for the minor side.  38 C.F.R. § 4.71a.

Initially, the Board notes that the Veteran was granted a 
separate disability rating for a scar on his right wrist.  
This issue is not on appeal and, therefore, any complaints or 
findings associated with the right wrist scar will not be 
considered in this decision. 

The record shows that the Veteran is right handed; therefore, 
his right wrist disability affects his major side.  

To warrant a higher rating under Diagnostic Code 5212, there 
must be evidence of nonunion of the radius in the lower half, 
with false movement, without loss of bone substance or 
deformity.  The Veteran's right wrist disability, however, 
did not meet that level of severity during the appellate 
period.  During the January 2005 VA examination, x-rays of 
the right wrist showed nondisplaced fracture through the 
waist of the navicular bone and mild degenerative joint 
disease with narrowing.  In a May 2005 orthopedic 
consultation, x-rays revealed an old right scaphoid non-union 
with radioscaphoid collapse and evidence of a slack wrist 
with a dorsal intercalated segmental (segment) instability 
deformity.  There is no evidence of nonunion of the radius in 
the lower half.  As the x-rays show, the Veteran's disability 
is manifested by nonunion at the upper half of the radius at 
the scaphoid bone.  Therefore, a disability rating higher 
than 20 percent is not warranted based on impairment of the 
radius.

Additionally, the Board has considered other diagnostic codes 
that may apply to disability of the wrist.  The Veteran, 
however, does not have ankylosis of the right wrist as shown 
by the January 2005 VA examination and the May 2005 VA 
orthopedic consultation report.  Therefore, a higher rating 
under Diagnostic Code 5214 is not appropriate.  A higher 
rating is likewise not warranted under Diagnostic Code 5215, 
which addresses limitation of motion of the wrist, as a 10 
percent evaluation is the maximum rating allowed when 
dorsiflexion is limited to 15 degrees, or, when palmar 
flexion is in line with the forearm.  The medical evidence of 
record shows that the Veteran has substantial range of motion 
of the right wrist.

The Board has considered DeLuca, 8 Vet. App. 202, but the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 cannot support a 
higher rating because there is no basis for a rating higher 
than the maximum scheduler rating for additional limitation 
of motion due to pain or functional loss under these 
provisions.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215, see 
also VAOPGCPREC 36- 97; Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  In addition, review of the January 2005 VA 
examination and May 2005 VA orthopedic consultation report 
reveals that the Veteran has mobility in his right wrist, 
even with pain.  In addition, the January 2005 VA examination 
revealed no weakness, fatigue or incoordination with active 
range of motion and there was no additional limitation with 
repetitive use.  Therefore, there is no medical evidence of 
the functional equivalent of ankylosis or complete immobility 
of the right wrist.  Accordingly, a higher rating is not 
warranted.  

The Veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that interest in the 
outcome of a proceeding may affect the credibility of 
testimony).  The preponderance of the evidence is against a 
rating higher than 20 percent for the Veteran's right wrist 
disability.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.

In deciding the Veteran's increased evaluation claim, the 
Board has considered whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board does not find evidence that the 
Veteran's right wrist disability should be increased for any 
separate periods based on the facts found during the whole 
appeal period.  The evidence of record in connection with 
this claim supports the conclusion that the Veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.

Extraschedular considerations

An extraschedular rating is warranted under 38 C.F.R. § 
3.321(b)(1)if the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The January 2005 VA 
examination included the Veteran's report that he had been 
unemployed for the past ten years and initially lost his job 
as he had to take off too much time to recover from treatment 
for his right wrist.  The Board notes that, in addition to 
the service-connected right wrist disability, the Veteran 
also suffered from a shoulder condition, cervical spine 
condition, right leg condition, hypertension, and diabetes 
mellitus, none of which are related to service.  
Nevertheless, Board must adjudicate the issue of whether 
referral for an extraschedular rating is warranted.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating of the Veteran's service-connected 
right wrist disability.  The competent medical evidence of 
record shows that his right wrist disability is primarily 
manifested by nonunion of the scaphoid bone, pain, and some 
limitation of motion.  Many of the applicable diagnostic 
codes used to rate the Veteran's disability provide for 
ratings based on bone impairment and limitation of motion.  
The effects of pain and functional impairment have been taken 
into account and are considered in applying the relevant 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the 
Veteran's disabilities have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed.Cir. Sept. 4, 2009).

Complete notice was sent in February 2008 and the claim was 
readjudicated in a June 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence and attempted to schedule 
physical examinations.  The Veteran had indicated that he was 
receiving benefits from the Social Security Administration 
(SSA) as a result of his service-connected wrist disability.  
In a response to an RO request for any related records, SSA 
responded that no such records exist.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected post-operative residuals of a right 
navicular fracture is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


